  Case 16-04171         Doc 36     Filed 10/02/18 Entered 10/02/18 13:16:13              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 16-04171
         KIMBERLY O DUCREE

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 02/11/2016.

         2) The plan was confirmed on 03/31/2016.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 10/19/2017.

         6) Number of months from filing to last payment: 20.

         7) Number of months case was pending: 32.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 16-04171        Doc 36     Filed 10/02/18 Entered 10/02/18 13:16:13                    Desc Main
                                    Document Page 2 of 4



Receipts:

       Total paid by or on behalf of the debtor            $11,312.40
       Less amount refunded to debtor                         $744.20

NET RECEIPTS:                                                                                $10,568.20


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                              $4,000.00
    Court Costs                                                            $0.00
    Trustee Expenses & Compensation                                      $477.02
    Other                                                                $382.00
TOTAL EXPENSES OF ADMINISTRATION:                                                              $4,859.02

Attorney fees paid and disclosed by debtor:                  $0.00


Scheduled Creditors:
Creditor                                    Claim         Claim            Claim       Principal      Int.
Name                              Class   Scheduled      Asserted         Allowed        Paid         Paid
AFNI INC                      Unsecured         569.00           NA              NA            0.00       0.00
AMERICASH LOANS LLC           Unsecured      7,000.00       7,877.56        7,877.56           0.00       0.00
AT&T SERVICES INC             Unsecured            NA       1,114.43        1,114.43           0.00       0.00
CAPITAL ONE                   Unsecured      1,901.00            NA              NA            0.00       0.00
CAPITAL ONE AUTO FINANCE      Unsecured     13,986.00     13,986.10        13,986.10           0.00       0.00
CAPITAL ONE BANK USA          Unsecured      1,901.00       1,901.42        1,901.42           0.00       0.00
CHECK N GO                    Unsecured         231.00           NA              NA            0.00       0.00
CHICAGO AVE GARAGE FEDERAL CU Unsecured      1,716.00            NA              NA            0.00       0.00
CHICAGO AVE GARAGE FEDERAL CU Unsecured      7,000.00            NA              NA            0.00       0.00
COBAR ACQUISITIONS            Secured        7,050.00       9,380.68        9,380.68      2,874.93     590.02
COBAR ACQUISITIONS            Unsecured      1,641.00            NA              NA            0.00       0.00
COMENITY BANK                 Unsecured         541.00           NA              NA            0.00       0.00
DIRECTV LLC                   Unsecured            NA         569.24          569.24           0.00       0.00
DIVERSIFIED CONSULTANTS INC   Unsecured      1,114.00            NA              NA            0.00       0.00
ENHANCED RECOVERY CO L        Unsecured         282.00           NA              NA            0.00       0.00
ENHANCED RECOVERY CO L        Unsecured          90.00           NA              NA            0.00       0.00
GREAT AMERICAN FINANCE        Secured              NA         908.00          908.00           0.00       0.00
GREAT AMERICAN FINANCE        Unsecured      2,426.00         907.73        1,815.73           0.00       0.00
IC SYSTEM INC                 Unsecured         376.00           NA              NA            0.00       0.00
INTERNAL REVENUE SERVICE      Unsecured     30,562.00     31,100.03        31,100.03           0.00       0.00
INTERNAL REVENUE SERVICE      Priority             NA       5,634.08        5,634.08      2,244.23        0.00
INTERNAL REVENUE SERVICE      Secured           500.00        200.00            0.00           0.00       0.00
JEFFERSON CAPITAL SYSTEMS LLC Unsecured         875.00        875.49          875.49           0.00       0.00
JPMORGAN CHASE BANK           Unsecured      1,000.00            NA              NA            0.00       0.00
MBB                           Unsecured         692.00           NA              NA            0.00       0.00
MBB                           Unsecured         289.00           NA              NA            0.00       0.00
MCSI INC                      Unsecured         250.00           NA              NA            0.00       0.00
OAC                           Unsecured         250.00           NA              NA            0.00       0.00
OVERLAND BOND & INVESTMENTS Unsecured       10,419.00     10,419.10        10,419.10           0.00       0.00
PROGRESSIVE LEASING           Unsecured            NA         623.10          623.10           0.00       0.00
QUANTUM3 GROUP LLC            Unsecured         541.00        563.95          563.95           0.00       0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 16-04171        Doc 36     Filed 10/02/18 Entered 10/02/18 13:16:13                     Desc Main
                                    Document Page 3 of 4



Scheduled Creditors:
Creditor                                     Claim           Claim         Claim        Principal        Int.
Name                              Class    Scheduled        Asserted      Allowed         Paid           Paid
QUANTUM3 GROUP LLC             Unsecured         235.00          192.91        192.91           0.00         0.00
RS CLARK & ASSOCIATES          Unsecured         266.00             NA            NA            0.00         0.00
T-MOBILE/T-MOBILE USA INC      Unsecured            NA           281.62        281.62           0.00         0.00
TORRES CREDIT SVC              Unsecured         328.00             NA            NA            0.00         0.00
US DEPT OF EDUCATION           Unsecured         896.00          922.71        922.71           0.00         0.00
VALUE AUTO MART                Unsecured      3,016.00              NA            NA            0.00         0.00


Summary of Disbursements to Creditors:
                                                             Claim            Principal                Interest
                                                           Allowed                Paid                    Paid
Secured Payments:
      Mortgage Ongoing                                     $0.00                 $0.00                   $0.00
      Mortgage Arrearage                                   $0.00                 $0.00                   $0.00
      Debt Secured by Vehicle                          $9,380.68             $2,874.93                 $590.02
      All Other Secured                                  $908.00                 $0.00                   $0.00
TOTAL SECURED:                                        $10,288.68             $2,874.93                 $590.02

Priority Unsecured Payments:
       Domestic Support Arrearage                             $0.00              $0.00                   $0.00
       Domestic Support Ongoing                               $0.00              $0.00                   $0.00
       All Other Priority                                 $5,634.08          $2,244.23                   $0.00
TOTAL PRIORITY:                                           $5,634.08          $2,244.23                   $0.00

GENERAL UNSECURED PAYMENTS:                           $72,243.39                   $0.00                 $0.00


Disbursements:

       Expenses of Administration                              $4,859.02
       Disbursements to Creditors                              $5,709.18

TOTAL DISBURSEMENTS :                                                                         $10,568.20




UST Form 101-13-FR-S (09/01/2009)
  Case 16-04171         Doc 36      Filed 10/02/18 Entered 10/02/18 13:16:13                Desc Main
                                       Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 10/02/2018                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
